 1   Robert T. Robbins, Esq.
     Nevada Bar No. 6109
 2   rrobbins@robbinslawfirm.legal
 3   Elizabeth B. Lowell, Esq.
     Nevada Bar No. 8551
 4   elowell@robbinslawfirm.legal
     Chad D. Fuss, Esq.
 5   Nevada Bar N0. 12744
 6   cfuss@robbinslawfirm.legal
     Ty M. Maynarich, Esq.
 7   Nevada Bar No. 14584
     tmaynarich@robbinslawfirm.legal
 8
     ROBBINS LAW FIRM
 9   1995 Village Center Cir., Suite 190
     Las Vegas, NV 89134
10   T: (702) 889-6665; F: (702) 889-6664
     Counsel for Defendant Cactus Creek
11
12
13                                UNITED STATES DISTRICT COURT

14                                        DISTRICT OF NEVADA

15
16    BANK OF AMERICA, N.A., successor by             CASE NO.: 2:16-cv-00606-JCM-CWH
      merger to BAC HOME LOANS SERVICING,
17    LP FKA COUNTRYWIDE HOME LOANS,
18                           Plaintiff,
19    v.

20    CACTUS CREEK AT MOUNTAIN’S EDGE
      HOMEOWNERS’ ASSOCIATION, INC.;
21    PREMIER ONE HOLDINGS, INC.; and
22    NEVADA ASSOCIATION SERVCIES, INC.,

23                  Defendants.
24
25         NOTICE OF CHANGE OF FIRM NAME AND DISASSOCIATION OF COUNSEL

26           PLEASE TAKE NOTICE that the PENGILLY LAW FIRM is now the ROBBINS LAW
27
     FIRM.
28
     ///

                                                  1
 1          PLEASE TAKE FURTHER NOTICE that James W. Pengilly is no longer associated as an
 2   attorney on this case.
 3
            DATED this 3rd day of October, 2018.
 4
                                               ROBBINS LAW FIRM
 5
                                               /s/ Elizabeth B. Lowell
 6                                             Robert T. Robbins, Esq. (NVB 6109)
                                               Elizabeth Lowell, Esq. (NVB 8551)
 7                                             Chad D. Fuss, Esq. (NVB 12744)
                                               Ty M. Maynarich, Esq. (NVB 14584)
 8                                             1995 Village Center Cir., Suite 190
                                               Las Vegas, NV 89134
 9
10
11
12
13
14                             Oct 05, 2018
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   2
